DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first direction" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --a first direction--.  Appropriate correction is required.  
Claim 21 recites the limitation "the second direction" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --a second direction--.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 36 & 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin.
Regarding claim 21, Lin discloses a blow-molded unitary structure comprising: a panel (10) comprising a first panel wall (12) and a second panel wall (14) spaced apart from the first panel wall; a plurality of first depressions (18) monolithically formed with the panel, each recessing from the second panel wall toward an interior of the panel; a plurality of first protrusions (30) monolithically formed with the panel, each protruding from the second panel wall toward an exterior of the panel and elongated in the first direction; and a plurality of second protrusions (30) monolithically formed with the panel, each protruding from the second panel wall toward an exterior of the panel and elongated in the second direction; wherein: at least a subset of the plurality of first depressions is arranged into a plurality of depression rows in a first direction and a plurality of depression columns in a second direction across at least a portion of the panel (Figs. 1, 2, 3A); first protrusions in at least a subset of the plurality of first protrusions are arranged alternatively with depression rows in at least a subset of the plurality of depression rows (Figs. 1, 2, 3A); second protrusions in at least a subset of the plurality of second protrusions are arranged alternatively with depression columns in at least a subset of the plurality of depression columns; the first protrusions in the subset of the plurality of first protrusions and the second protrusions in the subset of the plurality of second protrusions cross each other; and the plurality of first depressions, the plurality of first protrusions, and the plurality of second protrusions collectively enhance a strength of the blow-molded unitary structure (Figs. 1, 2, 3A).  
Regarding claim 22, Lin discloses a structure further comprising: a plurality of reinforcement members (28a), each monolithically formed at a first depression in the plurality of first depressions.
Regarding claim 23, Lin discloses a structure wherein the number of reinforcement members is the same as the number of first depressions, and one reinforcement is formed at each first depression in the plurality of first depressions (Fig. 2).
Regarding claim 24, Lin discloses a structure wherein each reinforcement member in the plurality of reinforcement members is formed at a depression bottom of a corresponding first depression in the plurality of first depressions (Fig. 2).
Regarding claim 25, Lin discloses a structure wherein each reinforcement member in the plurality of reinforcement members is recessed from the depression bottom of the corresponding first depression in the plurality of first depressions towards the first panel wall (Fig. 2 & 3A).
Regarding claim 26, Lin discloses a structure wherein the reinforcement member comprises a plurality of reinforcement elements (28a, 28b, 28c) connected with each other at ends thereof.
Regarding claim 36, Lin discloses a structure wherein a first protrusion in the plurality of first protrusions or a second protrusion in the plurality of second protrusion has a tunnel shape (Fig. 3A).
Regarding claim 46, Lin discloses a blow-molded unitary structure comprising: a panel (10) comprising a first panel wall (12) and a second panel wall (14) spaced apart from the first panel wall; a plurality of first depressions (18) monolithically formed with the panel, each recessing from the second panel wall toward an interior of the panel, wherein at least a subset of the plurality of first depressions is arranged into a plurality of depression rows in a first direction and a plurality of depression columns in a second direction across at least a portion of the panel; and a plurality of reinforcement members (28a), each monolithically formed at a first depression in the plurality of first depressions, wherein each reinforcement member in the plurality of reinforcement members is formed at a depression bottom of a corresponding first depression in the plurality of first depressions.
Regarding claim 47, Lin discloses a structure wherein the number of reinforcement members is the same as the number of first depressions, and one reinforcement is formed at each first depression in the plurality of first depressions (Fig. 2).
Regarding claim 48, Lin discloses a structure wherein each reinforcement member in the plurality of reinforcement members is recessed from the depression bottom of the corresponding first depression in the plurality of first depressions towards the first panel wall (Fig. 2).
Regarding claim 49, Lin discloses a structure wherein the reinforcement member comprises a plurality of reinforcement elements (28a, 28b, 28c) connected with each other at ends thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.  
Regarding claim 28, Lin discloses the structure as claimed.  Lin does not disclose a structure wherein a height of a first protrusion in the plurality of first protrusions or a second protrusion in the plurality of second protrusions is about 1/7 to about 4/5 of a distance between two adjacent first depressions, about 1/6 to about 3/4 of the distance between two adjacent first depressions, or about 1/5 to about 2/3 of the distance between two adjacent first depressions.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lin wherein a height of a first protrusion in the plurality of first protrusions or a second protrusion in the plurality of second protrusions is about 1/7 to about 4/5 of a distance between two adjacent first depressions, about 1/6 to about 3/4 of the distance between two adjacent first depressions, or about 1/5 to about 2/3 of the distance between two adjacent first depressions, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Regarding claim 29, Lin, as modified, teaches a structure wherein the distance between two adjacent first depressions is measured from a center of one first depression to a center of the other first depression.
Regarding claim 30, Lin discloses the structure as claimed.  Lin does not disclose a structure wherein a width of a first protrusion in the plurality of first protrusions or a second protrusion in the plurality of second protrusions is about 1/7 to about 1/2 of a distance between two adjacent first depressions, about 1/6 to about 2/5 of the distance between two adjacent first depressions, or about 1/5 to about 1/3 of the distance between two adjacent first depressions.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lin wherein a width of a first protrusion in the plurality of first protrusions or a second protrusion in the plurality of second protrusions is about 1/7 to about 1/2 of a distance between two adjacent first depressions, about 1/6 to about 2/5 of the distance between two adjacent first depressions, or about 1/5 to about 1/3 of the distance between two adjacent first depressions, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Regarding claim 31, Lin, as modified, teaches a structure wherein the distance between two adjacent first depressions is measured from a center of one first depression to a center of the other first depression.
Allowable Subject Matter
Claims 37-45 are allowed.
Claims 27 & 32-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637